DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 12, 21-22 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of the proton exchange membrane material comprising a polymer according to Formula I and 1A where Ar is at least one aryl group comprising aryl group (1) cited in claim 2; R1 = CF3 (a haloalkyl); R2 includes a flexible hydrocarbon chain and an acidic group, specifically -(CH2)n=5 –R3 where R3= SO3H, a sulfonate group in the reply filed on 9-3-2020 is acknowledged.
Claims 7, 9-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without9-3-2020.
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected acidic group SO3H is not a super acidic group.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-6, 8, 21-22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a 2 or 3 ring system comprising aryl group (1) thru (8) cited in claims 2 and 27, does not reasonably provide enablement for only one ring or any other ring system combination.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
          There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “wherein Ar includes at least one aryl group”.
The amount of direction provided by the inventor: the specification only shows and teaches the specific 2 or 3 ring system comprising aryl group (1) thru (8) as cited in claims 2 and 27 and the specification.
The existence of working examples: there are no working examples taught in the specification.and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  the inventor only shows and teaches the specific 2 or 3 ring system comprising aryl group (1) thru (8) as cited in claims 2 and 27 and the specification and there are no working examples taught in the specification.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art to use a 2 or 3 ring system comprising aryl group (1) thru (8) cited in claims 2 and 27. However, the specification does not provide direction on how to make or use only one ring or any other ring system combination. Thus, the disclosed claim citing wherein Ar includes at least one aryl group does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).



Claims 1-3, 5-6, 8, 21-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R1 to comprise CF3, does not reasonably provide enablement for R1 to comprise any haloalkyl or any halo group other than fluorine. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
       There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R1 includes a haloalkyl”.
The amount of direction provided by the inventor: the specification only teaches CF3 and only teaches using a fluorine. 
The existence of working examples: There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The claims and the specification only shows when R1=CF3.  There are no working examples.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art to use a CF3 for R1 and where the halo alkyl comprises a fluorine. However, the specification does not provide direction on how to use any other perfluoroalkyl group. Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 1-6, 8, 12, 21-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R2 to comprise a flexible hydrocarbon tether comprising a structure according to formula II where n=2-20 or a C2-20 alkyl, does not reasonably provide enablement for R2 to comprise any flexible hydrocarbon tether or to comprising a structure according to formula II where n= 1 or a C1alkyl or any fluoroalkyl. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R2 includes a flexible hydrocarbon”.
The amount of direction provided by the inventor: The specification only teaches an unsubstituted alkyl group having up to 20 carbon atoms.
The existence of working examples:  There are no examples shown.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure:   The specification only teaches an unsubstituted alkyl group having up to 20 carbon atoms. In addition, the specification does not teach how a C1 alkyl group could be considered a flexible hydrocarbon tether.  The Examiner believes that there has to be at least a -CH2-CH2- (C2 alkyl group) to be considered flexible.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art for R2 to comprise a flexible hydrocarbon tether comprising a structure according to formula II where n=2-20 or a C2-20 alkyl . However, the specification does not provide direction on how R2 can comprise any flexible hydrocarbon tether or comprising a structure according to formula II where n= 1 or a C1alkyl or any fluoroalkyl.  Thus, the disclosed the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 1-6, 8, 12, 21-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R2 comprising an acidic group comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate group, an alkyl phosphonate group or an alkyl carboxylate group, does not reasonably provide enablement for any acidic group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R2… includes an acidic group” or wherein R3 comprises the acidic group”.
The amount of direction provided by the inventor: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate group, an alkyl phosphonate group or an alkyl carboxylate group.
The existence of working examples:  There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification only teaches acidic groups comprising a sulfonate group, a (halo)(alkyl)(phenyl) sulfonate groupa phosphonate group or a carboxylate group.  The specification does not teach or allow for an alkyl ether acidic groups such as CF2CF2-O-CF2CF2SO3H as cited in claim 8. In addition, the specification does not teach how many carbons are allowed when the acidic group is an alkyl sulfonate group, or an alkyl phosphonate group or an alkyl carboxylate group and does not teach how many carbons and fluorines are allowed when the acidic group is a haloalkyl sulfonate group or halophenyl sulfonate group.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art for acidic groups comprising a sulfonate group, a phosphonate group or a carboxylate group. However, the specification does not provide direction on how to use other acid groups. Thus, the disclosed claims does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R3 to include a haloalkyl sulfonate group comprising a fluoroalkyl sulfonate group or a halophenyl sulfonate group comprising a fluorophenyl sulfonate group, does not reasonably provide enablement for R3 to include a halo group.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “R3 to include a haloalkyl sulfonate group or a halophenyl sulfonate group”.
The amount of direction provided by the inventor:  The specification only teaches when the halo group is a fluorine.
The existence of working examples:  There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification only teaches when the halo group is a fluorine and does not show or state any other halo options.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art to use fluoroine as the halo group.  However, the specification does not provide direction on how using any other halo group. Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer structure of formula 1A wherein x+y=1 where x > 0 does not reasonably provide enablement for when x=0. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “the polymer is the structure according to formula 1A wherein x+y=1”.
The amount of direction provided by the inventor: The specification teaches that the “x” component has to present for R2 because R2 includes a flexible hydrocarbon tether and an acidic group and the “y” component” only contains –CH3 in that position.
The existence of working examples: There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification teaches that the “x” component has to present for R2 because R2 includes a flexible hydrocarbon tether and an acidic group and the “y” component” only contains –CH3 in that position.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art for the polymer structure of formula 1A, for x > 0 in the phrase “x+y=1”. However, the specification does not provide direction on how to use the polymer structure when x=0.  Thus, the disclosed claim does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer to be a homopolymer or a block copolymer does not reasonably provide enablement for a multiblock copolymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: “the polymer is a block copolymer or a multiblock copolymer”.
The amount of direction provided by the inventor: The specification teaches formula III which is homopolymer and teaches formula 1A which is a block copolymer.
The existence of working examples: There are no working examples.
             and
     The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification teaches formula III which is homopolymer and teaches formula 1A which is a block copolymer.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The specification discloses sufficient information for one of ordinary skill in the art for the polymer to comprise a homopolymer or a block copolymer.  However, the specification does not provide direction on how the polymer comprises a multiblock copolymer.  Thus, the disclosed claim does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).
Claims 6, 8 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 is rejected because it is unclear what the difference is between the phrases “wherein R3 includes at least one haloalkyl sulfonate group, halophenyl sulfonate group, alkyl sulfonate group, sulfonate group, alkyl phosphate group, alkyl carboxylate group” versus “a substituted hydrocarbon including at least one haloalkyl sulfonate group, halophenyl sulfonate group, alkyl sulfonate group, sulfonate group, alkyl phosphonate group or alkyl carboxylate group” because the first phrase is already substituted and already contain a hydrocarbon group.           Claim 6 is rejected because it is unclear what is meant by “a substituted hydrocarbon group including”.  Also, it is unclear what the hydrocarbon group can be substituted with.              Claim 12 is rejected because it is unclear why the formula is formula 1A when the claim depends from claim 1 where the polymer is formula I.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727